468 F.2d 621
Robert GRENE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-2344 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 25, 1972.Rehearing Denied Dec. 1, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.123


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966


2
 The contentions presented or represented by Grene are:
(1) he was denied counsel during portions of his criminal trial, and represented by hostile counsel in his courtappointed counsel's absence;
(2) Count 10 of the indictment (the conspiracy count) failed to allege a crime against him;
(3) the evidence overwhelmingly showed his innocence;
(4) the trial judge failed to impose a sentence on Count 10;
(5) his imprisonment is illegal because he was never resentenced after his conviction was vacated by this Court;
(6) he was convicted by a panel of jurors from which certain individuals were excluded on the basis of profession, occupation, race, religion, age, and sex;
(7) his consecutive sentences are invalid due to the uncertainty as to when each sentence will commence; and
(8) the sentences he received are too harsh for a first offender.


3
 The sentence and conviction involved in the present appeal has already been before this court on at least four occasions.  Gradsky v. United States, 342 F.2d 147 (5th Cir. 1965), vacated 382 U.S. 265, 86 S.Ct. 925, 15 L.Ed.2d 737 (1966), on remand 376 F.2d 993 (5th Cir.), cert. denied, sub nom.  Grene v. United States, 389 U.S. 908, 88 S.Ct. 224, 19 L.Ed.2d 224 (1967); United States v. Grene, 455 F.2d 376 (5th Cir. 1972); Grene v. United States, 460 F.2d 580 (5th Cir. 1972)